Title: From George Washington to Major General Stirling, 15 September 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            [White Plains, 15 September 1778]
          
          You are tomorrow morning at the hour appointed for marching; with the second Line, to take the route by Doctor Daytons at North Castle—Elijah Hunters at Bedford—second Bridge over Croton River—Lt Samuel Haits—Capt. Browns—and Wilsons Tavern to Fredericksburg—if any better road can be pointed out, that will not be liable to the objection of interfering with the Columns commanded by Generals De Kalb & McDougal, you will pursue it in preference.
          Baron De Kalbs division will seperate from Genl McDougals at Croton Bridge, from which place it will begin to communicate with yours and continue to do so, till it joins you at Fredericksburg where it will be under your Command.
          You will send for and consult Majr Strang and Capt. Delavan, on a proper position for the second Line and Genl De Kalbs Division to Encamp in—In the choice of it regard is to be had to two capital 
            
            
            
            objects—first—a communication with the North River—and a facility of supporting our defences there—secondly—a farther move Eastward, if any enterprises of the Enemy should render it necessary to oppose them in that quarter—some degree of attention is likewise to be paid to the convenience of pasture and forage.
          With respect to this latter article I am farther to desire that it may be spared as much as possible on the immediate communication between Boston and Fish Kills, that there may be a sufficient Stock reserved for the benefit of the travelling Teams.
          The Park of Artillery is to move with your Line, between the Brigades of Parsons & Clinton—All the baggage of the General Staff is for the first day to march in front of your Column, in the particular order that will be communicated to you by the Quarter Master General. Given at Head Quartrs the 15th Septr 1778.
          
            Go: Washington
          
          
          You are to march by the left regulating your order of march, by the principles established in a General order of the 1st June—and by another of this day.
          I shall proceed with a small party of horse to West Point, Fish-kill and Fredericksburg—dispatches for me are to be sent on that route.
          
        